Citation Nr: 1537248	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-21 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In December 2013, the current issues were remanded for additional development and to satisfy notice requirements.  [While a July 2014 statement from the Veteran's attorney indicated that the Veteran wished to withdraw his claim for a TDIU rating, the Veteran thereafter submitted a statement in July 2015 noting that the RO was supposed to have sent him information regarding his TDIU claim (which the RO did send to him in June 2014).  Resolving doubt in the light most favorable to the Veteran, the Board finds that the claim for a TDIU rating remains as part of the current claim for an increased rating for TBI in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).]

A February 2015 rating decision increased the rating for TBI to 10 percent, effective September 28, 2010.  As this grant did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2013 decision, the Board denied service connection for a dental disability for compensation purposes.  Because a final Board decision was rendered with regard to that issue, it is no longer a part of the current appeal and is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The record reflects that VA mailed the Veteran a letter in January 1965 which listed his last name erroneously as "Cunningham."  The Veteran testified at the October 2013 hearing that he has never used the name Cunningham.  In its December 2013 remand, the Board instructed the AOJ to perform an exhaustive search to ascertain whether there is a separate VA record for the Veteran under his current C-file number which lists his last name as Cunningham, and if so then the AOJ was to associate such separate file with the current record.  There is no evidence in the record to indicate that this action has been undertaken, and therefore remand is required for compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As an additional matter, the Board reiterates that the Veteran testified at a hearing before the Board in October 2013.  In a July 2015 statement, the Veteran requested another hearing before the Board.  Further Board hearings on issues on which there has been a hearing before the Board are subject to a finding of good cause by the Board pursuant to a motion filed to the Board.  See 38 C.F.R. § 20.1304(b) (2015).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must perform an exhaustive search to ascertain whether there is a separate VA record for the Veteran under his current C-file number which lists his last name as Cunningham, and if so then associate such separate file with the current record.  If another record for the Veteran under the name Cunningham is not found, the scope of the search should be described in the record, and the Veteran should be so notified.

2.  The AOJ should then advise the Veteran that if he wants a second hearing before the Board in the matters at hand, he must file a good cause motion that the Board will subsequently rule on, in accordance with 38 C.F.R. § 20.1304(b).

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims remaining on appeal.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

